—Writ of habeas corpus in the nature of an application to reinstate bail upon Nassau County Indictment No. 2111N/99, or to release the defendant on his own recognizance.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reinstating bail on Nassau County Indictment No. 2111N/99 to the sum of $250,000, which may be posted in the form of an insurance company bail bond, *478or by depositing $150,000 as a cash bail alternative in the event that the previously-posted bail in the sum of $100,000 has been exonerated, or $50,000 additional cash bail, in the event that the previously-posted bail in the sum of $100,000 has not been exonerated. Krausman, J. P., H. Miller, Schmidt and Smith, JJ., concur.